              Case 5:21-cv-01809-JS Document 6 Filed 04/21/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RYAN PAUL SINGH,                                       No. 4:21-CV-00536

                  Petitioner,                          (Judge Brann)

         v.

COMMONWEALTH OF PA,

                  Respondent.

                                          ORDER

       AND NOW, this 21st day of April 2021, in accordance with the

accompanying Memorandum Opinion, IT IS HEREBY ORDERED that:

  1.          The Clerk of Court is directed to TRANSFER the above captioned
              action to the United States District Court for the Eastern District of
              Pennsylvania.

  2.          The Clerk of Court is directed to mark this matter CLOSED.


                                                  BY THE COURT:


                                                  s/ Matthew W. Brann
                                                  Matthew W. Brann
                                                  United States District Judge
